Citation Nr: 1038651	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  03-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied service connection for the above-referenced claims.  

In November 2005, the Veteran testified before a Veterans Law 
Judge during a video conference hearing held at the RO.  
Subsequently, the Veteran was offered the opportunity for another 
hearing before a Board member, as the Veterans Law Judge who 
conducted the November 2005 left employment at the Board.  In 
October 2009, the Veteran testified before the undersigned 
Veterans Law Judgesduring a Travel Board hearing, which was also 
held at the RO.  Transcripts of the November 2005 and October 
2009 hearings have been associated with the claims file.

In April 2006, May 2009, and December 2009, the Board remanded 
the case to the RO, via the Appeals Management Center (AMC), for 
further development and adjudicative action.  Following 
completion of the directed tasks, the case was then returned to 
the Board for further appellate review.


FINDING OF FACT

The evidence of record does not show that the Veteran's prostate 
cancer is etiologically related to his period of active service 
or any incidents therein (to include presumptively).



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor 
may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA. Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in December 2002, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  VA 
told the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

Adequate notice has been provided to the veteran prior to the 
transfer and certification of his case to the Board, and thus, 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) have been met.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding. 
Nevertheless, VA satisfied the notice requirements under Dingess 
by letter dated in May 2006, wherein VA informed the Veteran as 
to the type of evidence necessary to establish a disability 
rating or effective date.   

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim. 
 
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.§ 3.159(b). 
 
Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes:  (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA-authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c). 
 
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 
 
The Veteran has not been provided with a medical examination in 
relation to his claim regarding prostate cancer.  However, such 
examination is not required in this case.  The Board is required 
to seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical evidence 
of a current disability, establishes that the Veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 
 
Here, the evidence does not establish that the Veteran suffered 
an in-service event, injury, or disease related to the claimed 
condition.  Instead, his claim essentially relies upon the 
assertion that his prostate cancer should be afforded presumptive 
service connection due to herbicide exposure.  As discussed in 
full below, the Board finds that the preponderance of the 
evidence is against a finding of an in-service incurrence of the 
claimed condition.  Furthermore, the evidence does not show that 
the Veteran was directly or presumptively exposed to herbicides 
while serving off the shores of the Republic of Vietnam.  
Therefore, without an in-service event, injury, or disease 
related to the claimed condition, there is no duty to provide a 
VA medical exam or further medical opinion.  See 38 C.F.R. § 
3.159(c)(4). 
 
In this case, the Veteran's service personnel records, service 
treatment records and all identified and authorized post-service 
treatment records have been requested or obtained.  Accordingly, 
all available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

The Veteran seeks service connection for prostate cancer, to 
include as due to herbicide exposure.  In order to establish 
direct service connection, three elements must be established.  
There must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R. § 3.303; Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 
 
Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection, 
such as malignant tumors, manifested itself to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
Also, specific diseases, to include prostate cancer, have been 
found to be associated with exposure to certain herbicide agents 
used in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  As such, 
if a Veteran is found to have been exposed to tactical herbicides 
during his military service, such as the chemical defoliant 
commonly known as "Agent Orange," service connection of a 
disease associated with that exposure is warranted on a 
presumptive basis if manifested at anytime after service even 
though there is no record of any such disease in service.  Id.; 
see also 38 C.F.R. § 3.307(a)(6). 

The evidence does not show, nor does the Veteran contend that he 
experienced the onset of prostate cancer during his period of 
active service.  His service treatment records do not reflect any 
complaints of, nor treatment sought for, any problem related to 
his prostate or cancer.  Without an in-service incurrence or 
aggravation of disease, service connection of prostate cancer is 
not warranted on a direct basis.  38 C.F.R. § 3.303. 

Furthermore, the first clinical evidence of record reflecting a 
diagnosis of prostate cancer is shown in the December 2001 letter 
from the Veteran's private treating physician.  There is no 
evidence that the Veteran was diagnosed with prostate cancer 
before 2001, during the thirty decades after his separation from 
military service.  Presumptive service connection for prostate 
cancer as a chronic disease is not warranted unless prostate 
cancer manifested itself to a compensable degree within one year 
of separation from service, in this case, no later than December 
1971.  38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has 
asserted that his current prostate cancer was caused by his 
exposure to an herbicidal agent during his service during the 
Vietnam Era.  During the October 2009 Travel Board hearing, he 
indicated that he served aboard the USS Okinawa and that the ship 
entered Da Nang Harbor, Republic of Vietnam in September 1970.  
According to the Veteran, the USS Okinawa participated in an 
official ceremony in Da Nang Harbor, at which time the ship had 
to "take on water" to replenish the ship's water supply.  The 
Veteran has attributed his prostate cancer to this incident.

Regulations state that a Veteran who, during active military, 
naval, or air service, served in Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the Veteran was not exposed to any 
such agent during service.  38 U.S.C.A. § 1116(f).  However, 
service "in" the Republic of Vietnam has been interpreted as 
requiring a Veteran to have set foot on land in the Republic of 
Vietnam rather than mere shipboard service in offshore waters.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied 
(finding foot-on-land rule to be permissible statutory 
interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii). 

The Veteran's service personnel records are of record and reflect 
his service in the U.S. Navy.  These records reflect that the 
Veteran served aboard the USS Okinawa between July 1969 and 
December 1970.  The evidence of record indicates that the USS 
Okinawa was in the official off-shore waters of Vietnam in June 
1970, July 1970, August 1970, September 1970, and November 1970.  
Additionally, the claims file reflects that the USS Okinawa was 
harbored in Da Nang Harbor in October 1970.  Thus, it is 
undisputed that the Veteran served in the official off-shore 
waters of the Republic of Vietnam.

The Board notes that in May 2009, the U.S. Army and Joint 
Services Records Research Center (JSRRC) issued a Memorandum for 
Record subjected "Research Findings Regarding Navy and Coast 
Guard Ships During the Vietnam Era;" which noted that "to date, 
the JSRRC has found no evidence that indicates Navy or Coast 
Guard ships transported tactical herbicides from the United 
States to the Republic of Vietnam or that ships operating off the 
coast of Vietnam used, stored, tested, or transported tactical 
herbicides.  The memorandum further noted that the JSRRC could 
not document or verify that a shipboard Veteran was exposed to 
tactical herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam."  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.

In support of his claim, the Veteran submitted numerous articles 
regarding how the waterways of Vietnam were contaminated by the 
use of herbicides, to include Agent Orange, on the shores of the 
Republic.  Included in these submissions is a study conducted by 
the Royal Australian Navy regarding the potential exposure to 
herbicides of sailors aboard ships located off the shores of 
Vietnam from potentially contaminated estuarine water that was 
distilled for drinking.  The Veteran has contended that this 
evidence supports his belief that he was exposed to herbicides 
due to his ship taking on water while located in Da Nang Harbor.

During the October 2009 Travel Board hearing, the Veteran 
reiterated his contention that he was exposed to herbicides while 
aboard the USS Okinawa.  The Veteran testified that he was never 
on shore in the country of Vietnam.  Instead, he attributed his 
exposure to the ship taking on "contaminated water" while 
anchored in Da Nang Harbor and the crew subsequently using this 
water for drinking, bathing, and meal preparation.  He testified 
as to his belief that Da Nang Harbor constitutes an inland 
waterway, and thus presumptive service connection is warranted in 
his case based on his ship's presence in the harbor.    

The Board notes that in January 2010 and June 2010, VA issued a 
document, "Compensation and Pension Bulletin" that listed 
information regarding vessels identified as traveling in the 
"brown waters" of the Republic of Vietnam.  The Veteran's ship 
is not among those listed.  The Board also notes that a February 
2009 VA Compensation & Pension Service Bulletin, which in 
pertinent part indicates that if development provided evidence 
that a blue water Veteran served aboard a ship that docked on the 
shores of Vietnam and places the Veteran aboard the ship at that 
time, and the Veteran provides a statement that he went ashore, 
this will be sufficient evidence to establish a presumption of 
herbicide exposure.  The bulletin clarifies that the evidence 
must indicate that the ship actually docked on shore, and that 
service aboard a ship anchored in an open deep-water harbor such 
as Da Nang is not the same as docking to the shore.  Evidence of 
shore docking is required.  Likewise, the VA Adjudication 
Procedure Manual, M21-1MR, contains a note that "[s]ervice 
aboard a ship that anchored in an open deep-water harbor, such as 
Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not 
constitute inland waterway service or qualify as docking and is 
not sufficient to establish presumptive exposure to herbicides."  
The note goes on to state that "[e]vidence of shore docking is 
required in order to concede the possibility that the veteran's 
service involved duty or visitation in the RVN."  See M21-MR, 
IV.ii.1.H.28.h. 

After careful review of the pertinent law and regulations, the 
Board finds that the Veteran's service does not qualify as 
service in the Republic of Vietnam.  In this case, the Board 
concedes that the Veteran's ship was in Da Nang Harbor and based 
upon the evidence of record was anchored near shore.  However, 
the Veteran has not asserted and the evidence fails to show that 
the Veteran left the ship and entered the land.  After 
considering the current state of the law and regulations, the 
Board finds that this service does not qualify as service in the 
Republic of Vietnam.  That is, being next to land while not 
leaving the ship does not qualify as presence at some point on 
the landmass or inland waters of the Republic Vietnam.  In coming 
to this conclusion, the Board particularly considered the 
directive contained in the M21-MR as it indicates VA practice.  
See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 
Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992) (holding that 
substantive rules in the M21-1 Manual are binding on VA).  As 
noted, being anchored in Da Nang Harbor does not qualify as 
service in the Republic of Vietnam, as Da Nang Harbor does not 
constitute an inland waterway.   Even assuming, for the sake of 
argument, that the Veteran's ship was docked in the harbor, the 
Veteran has specifically testified that he did not set foot in 
the country of Vietnam.  As there is no evidence that the Veteran 
actually left his ship and set foot in Vietnam, the Board finds 
that the Veteran's service did not "involve duty or visitation" 
in the Republic of Vietnam.  As exposure to herbicides may not be 
presumed and the evidence fails to substantiate any claim 
individual exposure to herbicides, the Board finds that the 
Veteran was not exposed to herbicides during service. 

The Veteran has also not asserted that there is competent 
evidence showing that he was exposed to an herbicide agent versus 
a different substance.  That is, the Veteran's contention is 
based on that his service qualifies for application of the 
presumption of exposure of an herbicide agent, and that based on 
this presumed exposure, service connection is warranted.  In this 
regard, although the Veteran asserted that he was exposed through 
water contamination, there is no competent or credible evidence 
that links the diagnosis of prostate cancer to such exposure, and 
the Veteran is not competent to provide an opinion that his 
disorder is due to such exposure.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, this aspect 
of the appeal is dependent upon whether the presumption applies, 
and as discussed above, the Veteran is not presumed to have been 
exposed to herbicides during his military service.

The Board acknowledges the Veteran's contentions, as made in the 
statements submitted in support of his claim and during his 
hearing testimony, that he was exposed to herbicides due to the 
intake of water while the USS Okinawa was harbored in Da Nang 
Harbor off the coast of Vietnam.  However, the May 2009 
Memorandum from the JSRRC has explicitly found that no evidence, 
to include a thorough review of ships histories, deck logs, and 
other official military documents, indicates that any Navy or 
Coast Guard ship is known to have used, stored, tested, or 
transported tactical herbicides off the coast of Vietnam. 

The Board has considered the articles submitted by the Veteran 
regarding the potential contamination of the waters off the 
shores of Vietnam caused by on-shore use of herbicidal agents.  
To the extent that he is attempting to extrapolate from the 
articles that he has prostate cancer as the result of exposure to 
contaminated water during his period of active service, such 
extrapolation would constitute nothing more than an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, and, 
therefore, cannot be deemed material.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314 
(1998). 

Therefore, after considering all of the evidence of record, the 
Board finds that there is no evidence that the Veteran was 
directly or presumptively exposed to herbicides during his 
service in the offshore waters of the Republic of Vietnam.  As 
such, presumptive service connection for prostate cancer based on 
exposure to herbicides is not warranted.  Also, as previously 
discussed, the evidence does not show that service connection for 
prostate cancer is warranted under any other theory of 
entitlement. 
 
There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his 
prostate cancer is related to his period of active service.  
While the Board is sympathetic to the Veteran's contentions, in 
the final analysis, the preponderance of the competent medical 
evidence of record does not establish the necessary nexus to 
service and does not support his assertions. 
 
The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the Veteran's claim.  As such, that 
doctrine is not applicable in the instant appeal and the claim of 
entitlement to service connection for prostate cancer due to 
herbicide exposure must be denied.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


